               Case 2:19-cr-00064-JLS Document 182 Filed 05/25/21 Page 1 of 1
PS 8
Rev. 10/2005

                          UNITED STATES DISTRICT COURT
                                      for the
                        EASTERN DISTRICT OF PENNSYLVANIA


U.S.A. vs. Brian Fiocca                                                 Docket No. 2:19CR00064-007

                           Petition for Action on Conditions of Pretrial Release


        COMES NOW, Brittney N. Brooks, U.S. Pretrial Services Officer, presenting an official
report upon the conduct of Brian Fiocca, who was placed under pretrial release supervision by
the Honorable Lynne A. Sitarski sitting in the Court at Philadelphia, on February 8, 2019, under
the following conditions:

                1. Report to U.S. Pretrial Services as directed
                2. Surrender/ Do not possess firearms or other dangerous weapons
                3. Surrender/ Do not possess or obtain passport
                4. Travel Restricted to Eastern District of Pennsylvania, District of New Jersey,
                   unless approved in advance by U.S. Pretrial Services.
                5. No contact with any codefendants, witnesses, or victims in the instant offense.
                6. Maintain residence at 354 Daly Street, Philadelphia, PA

               Respectfully presenting petition for action of Court and for cause as follows:

     1. The defendant relocated to 4512 Convent Lane, Philadelphia, PA in March 2021. A
        virtual home assessment has been completed verify this residence.


PRAYING THAT THE COURT WILL ORDER that the defendant maintain residence as
approved by Pretrial Services.


   ORDER OF COURT                                       I declare under penalty of perjury that the
                                                        foregoing is true and correct.
                                 24th
   Considered and ordered this __________    day
         May
   of ____________,       21 and ordered filed
                      20____
   and made a part of the records in the above
   case.
                                                        Brittney N. Brooks
                                                        U.S. Pretrial Services Officer
         /s/ Jeffrey L. Schmehl
   The Honorable Jeffrey L. Schmehl
   U.S. District Judge                                  Place: Philadelphia


                                                        Date: May 19, 2021
